Citation Nr: 1444064	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-31 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



REMAND

The Veteran served on active duty from March 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the VA RO in Chicago, Illinois.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

The Veteran underwent a VA examination in November 2011 to determine whether he could qualify for an award of service connection for PTSD under 38 C.F.R. § 3.304(f) (2013), which allows for consideration of stressors related to a fear of hostile military or terrorist activity.  However, at the conclusion of the examination, the Veteran was not given a diagnosis of PTSD, but instead was diagnosed with an anxiety disorder, not otherwise specified (NOS).  Without explanation, the examiner concluded that the Veteran's symptoms were more likely than not caused by military service experiences.

In November 2011, the Veteran submitted a release form for records from the Springfield, Illinois, Vet Center.  However, it does not appear that the RO requested these records, and the examiner therefore did not have the opportunity to consult them in making a diagnosis.  Remand is thus necessary to obtain these records and a new examination.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorizations, request any outstanding mental health records of Veteran, to specifically include Vet Center records, and associate them with the claims file.  The Veteran should also be asked to identify all sources of private treatment since his discharge from military service, and the agency of original jurisdiction (AOJ) should seek to obtain copies of such records, with the Veteran's consent.  Additionally, the Veteran should be asked to provide greater detail regarding his in-service stressful experiences, including his units, locations, and assignments.  

2.  The AOJ should take action to corroborate any stressful experience for which the Veteran has provided additional information.

3.  Thereafter, the AOJ should schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met and to provide explanation for why any other disability may be attributed to military service.  The Veteran's claims file must be provided to the examiner designated to examine the Veteran.  

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the veteran currently suffers from PTSD, including as due to a fear of hostile military or terrorist activity while on active duty and whether any such stressor is adequate to support a diagnosis of PTSD.  For adjudication purposes, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

For each disability diagnosed other than PTSD, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's military service.  A detailed explanation should be provided for each opinion, including references to the record and/or medical authority to support the conclusion(s).  The examiner should reconcile any conclusions with others of record, including the November 2011 examiner's opinion regarding anxiety disorder.  An explanation for any difference of opinion should be provided.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  When the development requested has been completed, the case should be reviewed.  If a benefit sought is not granted, furnish a Supplemental Statement of the Case, and afford the Veteran opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

